Case 9:18-cv-81004-RKA Document 68-3 Entered on FLSD Docket 07/05/2019 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

   MELANIE DAVIS, on behalf of herself and       Civil Case No.: 18-cv-81004-RKA
   all others similarly situated,
                                                 Judge: Hon. Roy K Altman
                        Plaintiff,               Magistrate Judge: Hon. Dave Lee Brannon
   v.

   POST UNIVERSITY, INC.,

                        Defendant.




    Declaration of Bradford R. Sohn in Support of Plaintiff’s Motion for Class Certification
Case 9:18-cv-81004-RKA Document 68-3 Entered on FLSD Docket 07/05/2019 Page 2 of 4




          I, Bradford Rothwell Sohn, declare pursuant to 28 U.S.C. § 1746:

          1.      I am licensed to practice law in Florida, doing so through my firm The Brad Sohn

   Law Firm, PLLC.

          2.      I am the sole member of this firm and submit this declaration in support of

   Plaintiff’s Memorandum in Support of Class Certification.

          3.      As stated therein, I have worked closely with Mr. Glapion on TCPA matters in the

   past. I have also performed common benefit work on behalf of MDL No. 2323 settlement class

   members and have additionally worked closely with the Court on opt-out related matters.

          4.      The majority of my legal career has been spent on complex-plaintiff’s-litigation-

   oriented matters. As stated therein, previously, I have served as trial counsel in Engle progeny

   matters and worked closely with the Lieff Cabraser and Motley Rice firms in the global resolution

   of federal Engle cases. I am also proud of the significant results that I have delivered for clients in

   numerous catastrophic injury and wrongful death matters. Further, I presently serve as trial counsel

   in multiple In re proceedings, including in consolidated cases in New Jersey (In re Pelvic Mesh /

   Gynecare Litig.) and Illinois (In re Riddell Helmet Litig.)

          5.      Attached to this Declaration is a recent copy of my curriculum vitae.

          I declare under penalty of perjury that the foregoing is true and correct.

          Executed on June 27, 2019, in Miami, Florida.




                                                          Bradford R. Sohn
Case 9:18-cv-81004-RKA Document 68-3 Entered on FLSD Docket 07/05/2019 Page 3 of 4
                         BRADFORD R. SOHN, ESQ.
                      THE BRAD SOHN LAW FIRM, PLLC
                         2600 Douglas Road, Suite 1007 • Coral Gables, FL 33134
               310.866.0001 (cell) • 305.397.0650 (fax) • 786.708.9750 (office) brad@sohn.com

EXPERIENCE

The Brad Sohn Law Firm, PLLC                                                                       Coral Gables, FL
Attorney, April 2014 - Present
    • Focus on Plaintiffs’-side complex litigation (catastrophic injury / death, mass / class action, and
        professional sports-injury) with numerous multi-million-dollar client recoveries
    • Complex litigation practice presently includes co-lead counsel role in the consolidated representation
        of approximately 100 individual injury and death cases against football-helmet manufacturer Riddell in
        Cook County, Illinois; common benefit work on behalf of settlement-class members and opt-out
        plaintiffs in MDL-2323 In re National Football League Players’ Concussion Injury Litig. (uncapped personal-
        injury settlement fund) where more than $450,000,000 has been recovered on behalf of individuals
    • Recent noteworthy decisions include: defeating the NFL in a first-ever motion to dismiss (on statute
        of limitations) on behalf of a deceased football player’s estate who retired from NFL football in the
        1950s (DeCarlo v. NFL); obtaining (dispositive) remand and subsequent denial of multiple state-court
        motions to dismiss in consolidated injury litigation against alleged NFL joint-venturer Riddell (Oliver v.
        Riddell, et al.); as co-lead counsel, defeating both (dispositive) removal jurisdiction and (dispositive)
        motion to compel arbitration against professional sports team
    • Notable ongoing individual representations: multiple representations of individual wrongful death
        plaintiffs in continued litigation against the NFL and related entities; In Re Pelvic Mesh/Gynecare Litigation
        (N.J. Sup. Ct.) (co-lead trial counsel; J&J/Ethicon pelvic mesh bellwether pool); putative TCPA class
        action against Post University; other catastrophic injury maters
    • Frequently interviewed on sports-injury litigation topics by New York Times, Wall Street Journal,
        Bloomberg, and major sports-media outlets (ESPN, Sports Illustrated)

Lieff, Cabraser, Heimann & Bernstein, LLP                                                     New York, NY
Affiliated Counsel, Spring 2014 – Winter 2015
    • Coordinated all phases of firm’s prosecution (alongside the Motley Rice firm) of several-thousand
         federal Engle progeny cases through and including the implementation of global settlement reached
         with major tobacco companies,
    • Oversaw 250-client MDL-2323 (NFL Concussion) inventory and 21-case opt-out inventory
    • Deposed/defended more than 75 fact and expert witnesses in tobacco litigation; drafted and opposed
         dispositive motions; worked closely on fact-specific work-up in preparation for trials; worked with
         contract attorneys to supervise implementation of global settlement
    • Responsible for pre-trial work (depositions, motion practice, coordinating expert reviews and other
         issues related to fact work-up) in product liability/automotive cases against Ford
    • Drafted dispositive motions in multiple putative class actions

Grossman Roth, P.A.                                                                   Coral Gables, FL
Summer 2013 – Spring 2014
   • Worked as member of multiple teams responsible for successful resolution of complex, high-exposure
      medical-malpractice matters
   • Took and defended expert depositions, argued hearings, drafted pleadings
   • Published decision Seale v. Ocean Reef

The Ferraro Law Firm                                                                              Coral Gables,
Winter 2012 – August 2013
   • Under former United States Attorney Jeffrey Sloman, served on three-man trial team that obtained a
        $1.5M verdict in Engle progeny case (Ruffo v. PM USA, Nos. 3D13 -2772 & 3D14-864 (Fla. 3d DCA
        Nov. 19, 2014) (PCA aff’d), having sole responsibility for arguing and briefing legal issues at trial,
        opposing and arguing post-trial motions, and drafting and arguing Plaintiff’s jury instructions
   • Solely responsible for post-trial briefing and oral argument in defense of $5M Engle progeny verdict
        obtained in Williams v. RJ Reynolds, No. 3D13-2099 (Fla. 3d DCA Sept. 3, 2014)
Case 9:18-cv-81004-RKA Document 68-3 Entered on FLSD Docket 07/05/2019 Page 4 of 4
    •   Took and defended fact and expert depositions

Cohen, Milstein, Sellers & Toll PLLC f/k/a Leopold Law, P.A.                       Palm Beach Gardens, FL
Sept 2012 – December 2012
    • Assisted firm following the bar exam in class-action / commercial litigation motion practice

Podhurst Orseck, P.A.                                                                                   Miami, FL
Law Clerk 2010 - 2012
   • Law Clerk to Robert A. Josefsberg and Ramon A. Rasco
   • Developed and researched the eventual NFL MDL, responsible for the firm’s involvement; and for
       drafting/researching the complaint, and for developing the firms first hundred cases
   • Drafted dispositive motions and memoranda in variety of complex cases, including: $1.2B Ponzi
       scheme; aviation disasters; class actions, securities litigation; FCPA litigation; and 1983 litigation

EDUCATION

University of Miami School of Law                                                           Coral Gables, FL
J.D., cum laude, May 2012
Honors/Activities:        Dean’s Merit Scholarship 2009-2012; Dean’s List 2010-12; Dean’s Certificate (Top
                          Grade In Course) – State and Local Government Prof. Stephen Diamond;
                          Recognition from Third District Court of Appeals for published decision: Hammett v.
                          Reemp. Asst. Apps. Comm’n, 97 So. 3d. 306 (Fla. 3d DCA 2012); Litigation Skills Civil
                          Trial Spring 2011; Research Assistant – Prof. Irwin Stotzky 2010

Publications:             “Goodyear Dunlop Tires Operations, S.A. v. Brown and J McIntyre Machinery v. Nicastro:
                          Analyzing Stream-of-Commerce Jurisdiction” acknowledged contributor on behalf of
                          Ricardo M. Martinez-Cid with Lauren Barrington (American Association for Justice
                          International Practice Section Winter Newsletter Vol. 17 No. 1 2012)

Harvard University                                                             Cambridge, MA
A.B., cum laude, in Government, May 2002
Honors and Activities: Harvard College Scholarship for Academic Distinction; Harvard Crimson
                          (Columnist); Harvard Football

Duke University                                                                           Durham, NC
Attended Freshman Year, 1998 – 1999
Honors and Activities: Dean’s List; Duke Football; ACC Honor Roll (distinction for ACC Athletes)

MEMBERSHIPS/COMMUNITY INVOLVEMENT

    •   Florida Bar (2012); United States District Court for the Southern District of Florida (2012); United
        States Circuit Court of Appeals for the Eleventh Circuit (2012); and United States Bankruptcy Court
        (2012); United States District Court for the Middle District of Florida (2015)
    •   American Association for Justice: Section on Toxic Environmental Pharmaceutical Torts; Class Action
        Group; New Lawyers Division Documents Library Exchange Committee (2013-2015)
    •   Miami Dade County Justice Association
    •   Dade County Bar Association
    •   Sports Legacy Institute: National Leadership Council
    •   Harvard College Alumni and Interviewer Harvard Club of Miami
    •   American Heart Association of South Florida: Executive Leadership Team 2014

JUDICIAL REFERENCES

    •   Hon. Anita B. Brody, Eastern District of Pennsylvania
    •   Hon. Milton Hirsch, 11th Judicial Circuit Court in and for Miami-Dade County, Florida
